Exhibit 10.2

USG CORPORATION

CHANGE IN CONTROL SEVERANCE AGREEMENT

THIS CHANGE IN CONTROL SEVERANCE AGREEMENT (this “Agreement”), dated as of
April 16, 2012, is made and entered into by and between USG Corporation, a
Delaware corporation (the “Company”), and Matthew Hilzinger (the “Executive”).

RECITALS:

I. The Executive is a senior executive of the Company or a Subsidiary and has
made and is expected to continue to make major contributions to the growth and
financial strength of the Company;

II. The Company recognizes that the possibility of a Change in Control (as
defined below) exists and that such possibility, and the uncertainty it may
create among management, may result in the distraction or departure of
management personnel, to the detriment of the Company and its stockholders;

III. The Company desires to assure itself of the continuity of management and
desires to establish certain minimum severance benefits for certain of its
senior executives, including the Executive, applicable in the event of a Change
in Control;

IV. The Company wishes to ensure that its senior executives are not unduly
distracted by the circumstances attendant to the possibility of a Change in
Control and to encourage the continued attention and dedication of such
executives, including the Executive, to their assigned duties with the Company;
and

V. The Company desires to provide additional inducement for the Executive to
continue to remain in the employ of the Company.

NOW, THEREFORE, the Company and the Executive agree as follows:

 

1. Certain Defined Terms. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement with
initial capital letters:

 

  (a) “Base Pay” means the Executive’s annual base salary rate as in effect from
time to time.

 

  (b) “Board” means the Board of Directors of the Company.

 

  (c) “Cause” means that, prior to any termination pursuant to Section 3(b), the
Executive shall have:

 

  (i) been convicted of a criminal violation involving fraud, embezzlement or
theft in connection with the Executive’s duties or in the course of the
Executive’s employment with the Company or any Subsidiary;

 

    March 23, 2012



--------------------------------------------------------------------------------

  (ii) committed intentional wrongful damage to tangible or intangible property
of the Company or any Subsidiary; or

 

  (iii) committed intentional wrongful disclosure of secret processes or
confidential information of the Company or any Subsidiary.

For purposes of this Agreement, no act or failure to act on the part of the
Executive will be deemed “intentional” if it was due primarily to an error in
judgment or negligence, but will be deemed “intentional” only if done or omitted
to be done by the Executive not in good faith and without reasonable belief that
the Executive’s action or omission was in the best interest of the Company.
Notwithstanding the foregoing, the Executive will not be deemed to have been
terminated for “Cause” hereunder unless and until there shall have been
delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than a majority of the Board then in office
(excluding the Executive if the Executive is then a member of the Board) at a
meeting of the Board called and held for such purpose, after reasonable notice
to the Executive and an opportunity for the Executive, together with the
Executive’s counsel (if the Executive chooses to have counsel present at such
meeting), to be heard before the Board, finding that, in the good faith opinion
of the Board, the Executive had committed an act constituting “Cause” as herein
defined and specifying the particulars thereof in reasonable detail. Nothing
herein will limit the right of the Executive or the Executive’s beneficiaries to
contest the validity or propriety of any such determination.

 

  (d) “Change in Control” means the occurrence during the Term of any of the
following events:

 

  (i) any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) (a “Person”) is or becomes the beneficial owner
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or
more of the combined voting power of the then-outstanding Voting Stock of the
Company; provided, however, that:

 

  (1) for purposes of this Section 1(d), the following acquisitions shall not
constitute a Change in Control: (A) any acquisition of Voting Stock of the
Company directly from the Company that is approved by a majority of the
Incumbent Directors, (B) any acquisition of Voting Stock of the Company by the
Company or any Subsidiary, (C) any acquisition of Voting Stock of the Company by
the trustee or other fiduciary holding securities under any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
Subsidiary, and (D) any acquisition of Voting Stock of the Company by any Person
pursuant to a Business Transaction that complies with clauses (A), (B) and
(C) of Section 1(d)(iii) below;

 

  2   March 23, 2012



--------------------------------------------------------------------------------

  (2) if any Person is or becomes the beneficial owner of 20% or more of
combined voting power of the then-outstanding Voting Stock of the Company as a
result of a transaction described in clause (A) of Section 1(d)(i)(1) above and
such Person thereafter becomes the beneficial owner of any additional shares of
Voting Stock of the Company representing 1% or more of the then-outstanding
Voting Stock of the Company, other than in an acquisition directly from the
Company that is approved by a majority of the Incumbent Directors or other than
as a result of a stock dividend, stock split or similar transaction effected by
the Company in which all holders of Voting Stock are treated equally, such
subsequent acquisition shall be treated as a Change in Control;

 

  (3) a Change in Control will not be deemed to have occurred if a Person is or
becomes the beneficial owner of 20% or more of the Voting Stock of the Company
as a result of a reduction in the number of shares of Voting Stock of the
Company outstanding pursuant to a transaction or series of transactions that is
approved by a majority of the Incumbent Directors unless and until such Person
thereafter becomes the beneficial owner of any additional shares of Voting Stock
of the Company representing 1% or more of the then-outstanding Voting Stock of
the Company, other than as a result of a stock dividend, stock split or similar
transaction effected by the Company in which all holders of Voting Stock are
treated equally; and

 

  (4) if at least a majority of the Incumbent Directors determine in good faith
that a Person has acquired beneficial ownership of 20% or more of the Voting
Stock of the Company inadvertently, and such Person divests as promptly as
practicable but no later than the date, if any, set by the Incumbent Board a
sufficient number of shares so that such Person beneficially owns less than 20%
of the Voting Stock of the Company, then no Change in Control shall have
occurred as a result of such Person’s acquisition; or

 

  (ii) a majority of the Board ceases to be comprised of Incumbent Directors; or

 

  (iii)

the consummation of a reorganization, merger or consolidation, or sale or other
disposition of all or substantially all of the assets of the Company or the
acquisition of the stock or assets of another corporation, or other transaction
(each, a “Business Transaction”), unless, in each case, immediately following
such Business Transaction (A) the Voting Stock of the Company outstanding
immediately prior to such Business Transaction continues to represent (either by
remaining outstanding or by being converted into Voting Stock of the surviving
entity or any parent thereof), more than 60% of the combined voting power of the
then outstanding shares of Voting Stock of the entity resulting from such
Business

 

  3   March 23, 2012



--------------------------------------------------------------------------------

  Transaction (including, without limitation, an entity which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries), (B) no Person
(other than the Company, such entity resulting from such Business Transaction,
or any employee benefit plan (or related trust) sponsored or maintained by the
Company, any Subsidiary or such entity resulting from such Business Transaction)
beneficially owns, directly or indirectly, 20% or more of the combined voting
power of the then outstanding shares of Voting Stock of the entity resulting
from such Business Transaction, and (C) at least a majority of the members of
the Board of Directors of the entity resulting from such Business Transaction
were Incumbent Directors at the time of the execution of the initial agreement
or of the action of the Board providing for such Business Transaction; or

 

  (iv) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company, except pursuant to a Business Transaction that
complies with clauses (A), (B) and (C) of Section 1(d)(iii).

Notwithstanding anything in this Agreement to the contrary, a Change in Control
shall not be deemed to have occurred as a result of an acquisition or the
holding of Voting Stock of the Company permitted by Section 2(a) of the
Shareholder’s Agreement entered into as of January 30, 2006, by and between the
Company and Berkshire Hathaway, Inc.

 

  (e) “Code” means the Internal Revenue Code of 1986, as amended.

 

  (f) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

  (g) “Good Reason” means the failure of the Company to remedy any of the
following within 10 calendar days after receipt by the Company of written notice
thereof from the Executive:

 

  (i) a material diminution in the Executive’s normal duties and
responsibilities, including, but not limited to, the assignment without the
Executive’s written consent of any diminished duties and responsibilities which
are inconsistent with the Executive’s positions, duties and responsibilities
with the Company immediately prior to a Change in Control, or a materially
adverse change in the Executive’s reporting responsibilities or titles as in
effect immediately prior to the Change in Control, whether or not resulting from
an act of the Company or otherwise, or any removal of the Executive from or any
failure to re-elect the Executive to any of such positions, except in connection
with the termination of the Executive’s employment for disability, retirement,
or Cause or as a result of the Executive’s death or by the Executive other than
for Good Reason;

 

  4   March 23, 2012



--------------------------------------------------------------------------------

  (ii) a reduction by the Company in the Executive’s Base Pay as in effect on
the date hereof or as the same may be increased from time to time;

 

  (iii) a change in the Executive’s Target Direct Annual Compensation that
results in an aggregate decrease in such Target Direct Annual Compensation in
excess of ten percent (10%);

 

  (iv) the Company’s requiring the Executive, without the Executive’s written
consent, to be based anywhere other than within fifty (50) miles of the
Executive’s office location immediately prior to the Change in Control, except
for required travel on the Company’s business to an extent substantially
consistent with business travel obligations immediately prior to the Change in
Control;

 

  (v) the failure by the Company to continue in effect any investment plan,
retirement plan, savings plan, supplemental retirement plan, deferred
compensation plan, supplemental investment plan, life insurance plan, health and
accident plan, disability plan or other welfare benefit plan in which the
Executive was participating at the time of the Change in Control (or plans
providing the Executive with substantially similar benefits), the taking of any
action by the Company which would adversely affect the Executive’s participation
or materially reduce the Executive’s benefits or value under any of such plans
or deprive the Executive of any material fringe benefit enjoyed by the Executive
at the time of the Change in Control, or the failure by the Company to provide
the Executive with the number of paid vacation days to which the Executive was
then entitled in accordance with the Company’s normal vacation policy in effect
on the date of the Change in Control; or

 

  (vi) the failure by the Company to obtain the assumption of the obligation to
perform this Agreement by any successor as contemplated in Section 11 hereof.

 

  (h) “Incumbent Directors” means the individuals who, as of the date of this
Agreement, are Directors of the Company and any individual becoming a Director
subsequent to the date of this Agreement whose election, nomination for election
by the Company’s stockholders, or appointment, was approved by a vote of at
least two-thirds of the then Incumbent Directors (either by a specific vote or
by approval of the proxy statement of the Company in which such person is named
as a nominee for director, without objection to such nomination); provided,
however, that an individual shall not be an Incumbent Director if such
individual’s election or appointment to the Board occurs as a result of an
actual or threatened election contest (as described in Rule 14a-12(c) of the
Exchange Act) with respect to the election or removal of Directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board.

 

  5   March 23, 2012



--------------------------------------------------------------------------------

  (i) “Release Agreement” means an agreement, in substantially the form
customarily used by the Company for similarly situated executives of the Company
in similar instances, pursuant to which the Executive releases, to the extent
permitted by law, all current or future claims, known or unknown, arising on or
before the date of the release against the Company, its subsidiaries and its
officers.

 

  (j) “Severance Period” means the period of time commencing on the date of the
first occurrence of a Change in Control and continuing until the earlier of
(i) the second anniversary of the occurrence of the Change in Control, or
(ii) the Executive’s death.

 

  (k) “Subsidiary” means a corporation, company or other entity (i) at least 50
percent of whose outstanding shares or securities (representing the right to
vote for the election of directors or other managing authority) are, or
(ii) which does not have outstanding shares or securities (as may be the case in
a partnership, joint venture or unincorporated association), but at least 50
percent of whose ownership interest representing the right generally to make
decisions for such other entity is, now or hereafter, owned or controlled,
directly or indirectly, by the Company.

 

  (l) “Target Annual Direct Compensation” means the sum of the Executive’s Base
Pay, target annual incentive opportunity, and the annualized value of the most
recent long-term incentive award approved by the Compensation and Organization
Committee of the Board. For purposes of measuring annualized long-term
incentives, the awards shall be measured on their date of grant using reasonable
assumptions, including, but not limited to, fair value principles such as those
identified in Statement of Financial Accounting Standards No. 123, Share-Based
Payment; the value of such awards shall be annualized over the frequency of
their grant.

 

  (m) “Term” means the period commencing as of the date hereof and expiring on
January 1, 2015, with automatic one-year renewals thereafter unless either party
notifies the other at least 120 days before the scheduled expiration date that
the Term is not to renew; provided, however, that (i) the Company shall not give
any such notice prior to the date that the Executive attains age 55 unless such
notice is given to all senior executives who are parties to a change in control
severance agreement with the Company; (ii) if a Change in Control occurs during
the Term, the Term will expire on, and no sooner than, the last day of the
Severance Period; and (iii) subject to Section 3(c), if, prior to a Change in
Control, the Executive ceases for any reason to be an officer of the Company or
an employee of the Company or any Subsidiary, thereupon without further action
the Term shall be deemed to have expired and this Agreement will immediately
terminate and be of no further effect. For purposes of this Section 1(m), the
Executive shall not be deemed to have ceased to be an employee of the Company
and any Subsidiary by reason of the transfer of the Executive’s employment
between the Company and any Subsidiary, or among Subsidiaries.

 

  6   March 23, 2012



--------------------------------------------------------------------------------

  (n) “Termination Date” means (i) the date on which the Executive’s employment
is terminated by the Company or any Subsidiary or (ii) the date on which the
Executive terminates his or her employment pursuant to Section 3(b).

 

  (o) “Voting Stock” means at any time, the then-outstanding securities entitled
to vote generally in the election of directors of the Company.

 

2. Operation of Agreement. This Agreement will be effective and binding
immediately upon its execution, but, anything in this Agreement to the contrary
notwithstanding, except as provided in Section 3(c), the payments and benefits
provided under this Agreement will not be payable unless and until a Change in
Control occurs. Upon the occurrence of a Change in Control at any time during
the Term, without further action, this Agreement will become immediately
operative.

 

3. Termination Following a Change in Control.

 

  (a) If a Change in Control occurs and the Executive’s employment is terminated
by the Company or a Subsidiary during the Severance Period (or pursuant to
Section 3(c)), the Executive will be entitled to the benefits provided by
Section 4 unless such termination is the result of the occurrence of one or more
of the following events:

 

  (i) The Executive’s death;

 

  (ii) The Executive’s having become unable (as determined by the Board in good
faith), with or without reasonable accommodations, to regularly perform the
Executive’s duties by reason of illness or incapacity; or

 

  (iii) Cause.

 

  (b) In the event of the occurrence of a Change in Control, the Executive may
terminate employment with the Company and any Subsidiary during the Severance
Period for Good Reason with the right to severance compensation as provided in
Section 4 regardless of whether any other reason, other than Cause, for such
termination exists or has occurred, including without limitation other
employment.

 

  (c)

Anything in this Agreement to the contrary notwithstanding, if a Change in
Control occurs and not more than 120 days prior to the date on which the Change
in Control occurs, the Executive’s employment with the Company is terminated by
the Company other than as described in Section 3(a)(i), 3(a)(ii) or 3(a)(iii),
such termination of employment will be deemed to be a termination of employment
after a Change in Control for purposes of this Agreement and, in addition, the
Company will be required to pay to the Executive in a lump sum in cash within
ten (10) business days after such Change in Control (subject to Section 4(b)),
the sum of: (1) the difference between the fair market value of a common share
of the Company and the exercise price of each outstanding stock option held by
the Executive that was forfeited as a result of the Executive’s

 

  7   March 23, 2012



--------------------------------------------------------------------------------

  termination of employment multiplied by the number of shares underlying each
stock option held by the Executive that was forfeited as a result of the
Executive’s termination of employment and (2) the fair market value of a common
share of the Company multiplied by the number of shares underlying each share of
restricted stock and each performance share and other equity award held by the
Executive that was forfeited as a result of the Executive’s termination of
employment. For this purpose, the “fair market value of a common share of the
Company” shall be deemed to be the price per share paid in connection with the
Change in Control.

 

  (d) A termination of employment pursuant to Section 3(a), 3(b) or 3(c) will
not affect any rights that the Executive may have pursuant to any agreement,
policy, plan, program or arrangement of the Company or any Subsidiary providing
employee benefits, which rights will be governed by the terms thereof; provided,
however, that if upon termination of employment, the Executive is entitled to
severance compensation or benefits under this Agreement and pursuant to any
employment or severance agreement or employee plan (an “Employment Agreement”),
the Executive will be entitled to severance benefits under either this Agreement
or such Employment Agreement, whichever agreement provides for greater benefits,
but will not be entitled to benefits under both agreements.

 

4. Severance Compensation.

 

  (a) If, following the occurrence of a Change in Control, the Company or a
Subsidiary of the Company terminates the Executive’s employment during the
Severance Period other than as described in Section 3(a)(i), 3(a)(ii) or
3(a)(iii), or because the Executive terminates the Executive’s employment
pursuant to Section 3(b), subject to Section 4(b), the Company will be obligated
to make the following payments and provide the following benefits to the
Executive; provided that if payment to the Executive of any amount pursuant to
this Section 4(a) would constitute a “deferral of compensation” under
Section 409A of the Code and if the Executive’s termination does not constitute
a “separation from service” with the Company and its Subsidiaries within the
meaning of Section 409A(a)(2)(A)(i) of the Code, then payment of such amount
shall be made, to the extent necessary to comply with Section 409A of the Code
and subject to Section 4(b), to the Executive on the later of (i) the payment
date identified below in the applicable paragraph of this Section 4(a) or
(ii) on the earlier of (A) the Executive’s “separation from service” with the
Company and its Subsidiaries within the meaning of Section 409A(a)(2)(A)(i) of
the Code, (B) the Executive’s disability (within the meaning of Section 409A of
the Code), (C) a change in control of the Company within the meaning of
Section 409A of the Code or (D) the Executive’s death.

 

  (i)

The Executive will be entitled to receive: (i) on the sixty-first (61st) day
after the Termination Date (subject to Sections 4(a) and 4(b)), any Base Pay
which has accrued but is unpaid, any reimbursable expenses which have been
incurred but are unpaid, and payment for any unexpired

 

  8   March 23, 2012



--------------------------------------------------------------------------------

  vacation days which have accrued under the Company’s or a Subsidiary’s
vacation policy but are unused, as of the date of termination of the Executive’s
employment, (ii) any plan benefits which by their terms extend beyond
termination of the Executive’s employment (but only to the extent provided in
any such benefit plan in which the Executive has participated as an employee of
the Company or a Subsidiary and excluding, except as hereinafter provided in
this Section 4, any severance pay program or policy of the Company or a
Subsidiary), and (iii) subject to Section 4(a)(ii) below, payments or benefits
payable pursuant to the terms of any annual and/or long-term incentive plan of
the Company or a Subsidiary in accordance with the terms thereof. In addition,
the Executive shall be entitled to the additional benefits and amounts described
in the succeeding subsections of this Section 4, in the circumstances described
in such subsections.

 

  (ii)

On the sixty-first (61st) day after the Termination Date (subject to Sections
4(a) and 4(b)), the Executive will be entitled to receive a lump sum cash
payment in an amount equal to the greater of (A) the Executive’s target or par
annual bonus for the fiscal year in which the Termination Date occurs or (B) the
Executive’s target or par annual bonus for the fiscal year in which the Change
in Control occurs, pro-rated for the number of full months that the Executive
was employed during such fiscal year (i.e., the annual bonus shall be multiplied
by a fraction, the numerator of which is the number of full months during which
the Executive was actively employed by the Company in the relevant fiscal year
and the denominator of which is 12).

 

  (iii)

On the sixty-first (61st) day after the Termination Date (subject to Sections
4(a) and 4(b)), the Executive will be entitled to receive a lump sum cash
payment in an amount equal to two (2) times the sum of (A) Base Pay (at the
highest rate in effect for any period within three years prior to the
Termination Date), plus (B) annual bonus (in an amount equal to the greater of
the Executive’s target or par annual bonus for the year in which the Termination
Date occurs or for the year in which the Change in Control occurs, whichever is
greater).

 

  (iv)

For a period of eighteen (18) months following the Termination Date (the
“Continuation Period”), the Executive will be entitled to continued
participation in the Company’s medical, dental, vision, long-term disability and
life insurance plans (excluding benefits under the executive death benefit plan)
(the “Benefit Plans”), subject to the terms and conditions of the Benefit Plans,
including, but not limited to, timely payment of any employee contributions
necessary to maintain participation; provided, however, that (A) such coverage
shall be provided only to the extent that such coverage would not be considered
“deferred compensation” subject to the requirements of Section 409A of the Code;
and (B) the Executive’s continued participation in the Benefit Plans during

 

  9   March 23, 2012



--------------------------------------------------------------------------------

  the Continuation Period shall satisfy the Benefit Plans’ obligation, if any,
to provide the Executive the right to continuation coverage under the Benefit
Plans pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1986, as
amended. If any benefit described in this Section 4(a)(iv) is subject to tax,
the Company will pay to the Executive on the sixty-first (61st) day after the
Termination Date (subject to Sections 4(a) and 4(b)) an additional amount such
that after payment by the Executive or the Executive’s dependents or
beneficiaries, as the case may be, of all taxes (including any income or social
security tax) imposed on the benefits described in this Section 4(a)(iv) and any
such additional payment by the Company, the recipient retains an amount equal to
such taxes.

 

  (v)

On the sixty-first (61st) day after the Termination Date (subject to Sections
4(a) and 4(b)), the Executive will be entitled to receive a lump sum cash
payment in an amount equal to the present value of continued participation in
the Benefit Plans for an additional six (6) months. If any benefit described in
this Section 4(a)(v) is subject to tax, the Company will pay to the Executive an
additional amount such that after payment by the Executive or the Executive’s
dependents or beneficiaries, as the case may be, of all taxes (including any
income or social security tax) imposed on the benefits described in this
Section 4(a)(v) and any such additional payment by the Company, the recipient
retains an amount equal to such taxes.

 

  (vi) The Executive shall be entitled to outplacement services for a time
period (not less than six (6) months) established by the Company, by a firm
selected by the Company in its sole discretion, and at the expense of the
Company; provided, however, that all such outplacement services must be
completed by December 31 of the second calendar year following the calendar year
in which the Termination Date occurs and the Company will be required to make
all payments to the Executive for such outplacement services by December 31 of
the third calendar year following the calendar year in which the Termination
Date occurs.

 

  (vii) The Section 4(a)(i)(iii) to the contrary notwithstanding, if the
Executive has attained age 55 on or prior to the date of such termination, he
shall be entitled to all benefits under the applicable equity or other long-term
incentive awards applicable on a termination of employment due to retirement, to
the extent that such benefits are more favorable to the Executive than applies
upon a termination pursuant to this Section 4(a)(other than this paragraph
(vii)).

 

  (b)

Notwithstanding anything to the contrary contained in this Agreement, if any
payment, reimbursement, or the provision of any benefit under this Agreement
that is paid or provided upon the Executive’s “separation from service” with the
Company and its Subsidiaries within the meaning of Section 409A(a)(2)(A)(i) of

 

  10   March 23, 2012



--------------------------------------------------------------------------------

  the Code would constitute a “deferral of compensation” under Section 409A of
the Code and the Executive is a “specified employee” (as determined pursuant to
procedures adopted by the Company in compliance with Section 409A of the Code)
on the date of the Executive’s “separation from service” with the Company and
its Subsidiaries within the meaning of Section 409A(a)(2)(A)(i) of the Code, the
Executive (or the Executive’s beneficiary) will receive payment or reimbursement
of such amounts or the provision of such benefits upon the earlier of (i) the
first day of the seventh month following the date of the Executive’s “separation
from service” with the Company and its Subsidiaries within the meaning of
Section 409A(a)(2)(A)(i) of the Code or (ii) the Executive’s death.

 

  (c) Without limiting the rights of the Executive at law or in equity, if the
Company fails to make any payment or provide any benefit required to be made or
provided hereunder on a timely basis, the Company will pay interest on the
amount or value thereof at an annualized rate of interest equal to the “prime
rate” as set forth from time to time during the relevant period in The Wall
Street Journal “Money Rates” column. Such interest will be payable as it accrues
on demand. Any change in such prime rate will be effective on and as of the date
of such change.

 

  11   March 23, 2012



--------------------------------------------------------------------------------

5. Section 280G. The amounts payable to the Executive under Section 4 may be
adjusted as set forth in this Section 5 if the sum (the “combined amount”) of
the amounts payable under Section 4 and all other payments or benefits which the
Executive has received or has the right to receive from the Company which are
defined in Section 280G(b)(2)(A)(i) of the Code, would, but for the application
of this Section 5, constitute a “parachute payment” (as defined in
Section 280G(b)(2) of the Code). In such event, the combined amount shall be
reduced to the minimum extent necessary (but in no event to less than zero) so
that no portion of any such payment or benefit, as so reduced, constitutes a
parachute payment; provided, however, that the foregoing reduction shall be made
only if and to the extent that such reduction would result in an increase in the
aggregate payments and benefits to be provided to the Executive, determined on
an after-tax basis (taking into account the excise tax imposed pursuant to
Section 4999 of the Code, or any successor provision thereto, any tax imposed by
any comparable provision of state law, and any applicable federal, state and
local income taxes). To the extent the reduction referred to in the second
sentence of this Section 5 applies, such reduction shall be made to the combined
amount by reduction of the aggregate amount of the lump sum payments described
in Sections 4(a)(ii), 4(a)(iii) and 4(a)(v) of this Agreement and, to the extent
further reductions are required, in such payments due to the Executive as the
Company may determine. Any determinations required to be made under this
Section 5 shall be made by the Company’s independent accountants, which shall
provide detailed supporting calculations both to the Company and the Executive
within 15 business days of the date of termination or such earlier time as is
requested by the Company, and shall be made at the expense of the Company. The
fact that the Executive’s right to payments or benefits may be reduced by reason
of the limitations contained in this Section 5 shall not of itself limit or
otherwise affect any other rights of the Executive under this Agreement.

 

6. No Mitigation Obligation. The Company hereby acknowledges that it will be
difficult and may be impossible for the Executive to find reasonably comparable
employment following the Termination Date. Accordingly, the payment of the
severance compensation by the Company to the Executive in accordance with the
terms of this Agreement is hereby acknowledged by the Company to be reasonable,
and the Executive will not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise, nor
will any profits, income, earnings or other benefits from any source whatsoever
create any mitigation, offset, reduction or any other obligation on the part of
the Executive hereunder or otherwise.

 

7. Legal Fees and Expenses.

 

  (a)

If it should appear to the Executive that the Company has failed to comply with
any of its obligations under this Agreement or in the event that the Company or
any other person takes or threatens to take any action to declare this Agreement
void or unenforceable, or institutes any proceeding designed to deny, or to
recover from, the Executive the benefits provided or intended to be provided to
the Executive hereunder, the Company irrevocably authorizes the Executive from
time to time to retain counsel of the Executive’s choice, at the expense of the
Company as hereafter provided, to advise and represent the Executive in

 

  12   March 23, 2012



--------------------------------------------------------------------------------

  connection with any such dispute or proceeding. Without respect to whether the
Executive prevails, in whole or in part, in connection with any of the
foregoing, the Company will pay to the Executive and be financially responsible
for reasonable attorneys’ and related fees and expenses incurred by the
Executive in connection with claims made in good faith but only if, and to the
extent and at the earliest date(s) that, such actions are determined to be
permitted without violating Section 409A of the Code. Such payments will be made
after delivery of the Executive’s written requests for payment, accompanied by
such evidence of fees and expenses incurred as the Company may reasonably
require. Notwithstanding the foregoing, any such reimbursement shall be for
expenses incurred during the Executive’s lifetime and shall be made no later
than the last day of the Executive’s tax year following the tax year in which
the Executive incurs the expense. In no event will the amount of expenses
eligible for reimbursement by the Company in one year affect the amount of
expenses eligible for reimbursement to be provided in any other taxable year.

 

  (b) Without limiting the obligations of the Company pursuant to Section 7(a),
in the event that (i) the Executive is entitled to benefits hereunder and
(ii) payments to the Executive would be required to be delayed by more than 20
business days due to Section 409A of the Code or otherwise, the performance of
the Company’s obligations under Section 4 and this Section 7 will be secured by
amounts deposited or to be deposited in a grantor trust pursuant to certain
trust agreements to which the Company will be a party providing that the
benefits to be paid pursuant to Section 4 and the reasonable fees and expenses
of counsel selected from time to time by the Executive pursuant to Section 7(a)
will be paid, or reimbursed to the Executive if paid by the Executive, either in
accordance with the terms of such trust agreements, or, if not so provided, on a
regular, periodic basis upon presentation by the Executive to the trustee of a
statement or statements prepared by such counsel in accordance with its
customary practices. Any failure by the Company to satisfy any of its
obligations under this Section 7(b) will not limit the rights of the Executive
hereunder. Subject to the foregoing, the Executive will have the status of a
general unsecured creditor of the Company and will have no right to, or security
interest in, any assets of the Company or any Subsidiary. Notwithstanding
anything contained in this Agreement to the contrary, in no event shall any
amount be transferred to a trust described in this Section 7(b) if, pursuant to
Section 409A(b)(3)(A) of the Code, such amount would, for purposes of Section 83
of the Code, be treated as property transferred in connection with the
performance of services.

 

8. Competitive Activity; Confidentiality; Nonsolicitation.

 

  (a)

Acknowledgements and Agreements. The Executive hereby acknowledges and agrees
that in the performance of the Executive’s duties for the Company during the
Executive’s employment, the Executive will be brought into frequent contact,
either in person, by telephone or through the mails, with existing and potential
customers of the Company throughout the United States. The Executive also agrees
that trade secrets and confidential information of the Company, more fully

 

  13   March 23, 2012



--------------------------------------------------------------------------------

  described in Section 8(i) of this Agreement, gained by the Executive during
the Executive’s association with the Company, have been developed by the Company
through substantial expenditures of time, effort and money and constitute
valuable and unique property of the Company. The Executive further understands
and agrees that the foregoing makes it necessary for the protection of the
business of the Company that the Executive not compete with the Company during
the Executive’s employment and not compete with the Company for a reasonable
period thereafter, as further provided in the following subsections.

 

  (b) Covenants During Employment. During the Executive’s employment, the
Executive will not compete with the Company anywhere that the Company conducts
its business. In accordance with this restriction, but without limiting its
terms, during the Executive’s employment, the Executive will not:

 

  (i) enter into or engage in any business which competes with the business of
the Company;

 

  (ii) solicit customers, business, patronage or orders for, or sell, any
products and services in competition with, or for any business that competes
with, the business of the Company;

 

  (iii) divert, entice or otherwise take away any customers, business, patronage
or orders of the Company or attempt to do so; or

 

  (iv) promote or assist, financially or otherwise, any person, firm,
association, partnership, corporation or other entity engaged in any business
which competes with the business of the Company.

 

  (c) Covenants Following Termination. If, during the Severance Period, the
Executive’s employment is terminated entitling the Executive to payments and
benefits under Section 4 of this Agreement, for a period of one (1) year
following the termination of the Executive’s employment, the Executive will not:

 

  (i) enter into or engage in any business which competes with the Company’s
business within the United States;

 

  (ii) solicit customers, business, patronage or orders for, or sell, any
products and services in competition with, or for any business, wherever
located, that competes with, the Company’s business within the United States;

 

  (iii) divert, entice or otherwise take away any customers, business, patronage
or orders of the Company within the United States, or attempt to do so; or

 

  (iv) promote or assist, financially or otherwise, any person, firm,
association, partnership, corporation or other entity engaged in any business
which competes with the Company’s business within the United States.

 

  14   March 23, 2012



--------------------------------------------------------------------------------

  (d) Indirect Competition. For the purposes of Sections 8(b) and 8(c), but
without limitation thereof, the Executive will be in violation thereof if the
Executive engages in any or all of the activities set forth therein directly as
an individual on the Executive’s own account, or indirectly as a general
partner, joint venturer, employee, agent, salesperson, consultant, officer
and/or director of any firm, association, partnership, corporation or other
entity, or as a limited partner, member or stockholder of any limited
partnership, limited liability company, or corporation in which the Executive or
the Executive’s spouse, child or parent owns, directly or indirectly,
individually or in the aggregate, more than five percent (5%) of the limited
partnership interests, limited liability company interests or outstanding stock,
as the case may be.

 

  (e) The Company. For purposes of this Section 8, the Company shall include any
and all Subsidiaries.

 

  (f) The Company’s Business. For the purposes of Sections 8(b), 8(c), 8(j) and
8(k), the Company’s business is defined to be the manufacture and distribution
of gypsum wallboard, joint compound and related gypsum products, cement board,
gypsum fiber panels, ceiling panels and grid, the distribution of building
products and any future businesses that the Company may enter, as further
described in any and all manufacturing, marketing and sales manuals and
materials of the Company as the same may be altered, amended, supplemented or
otherwise changed from time to time, or of any other products or services
substantially similar to or readily substitutable for any such described
products and services.

 

  (g) Extension. If it shall be judicially determined that the Executive has
violated any of the Executive’s obligations under Section 8(c), then the period
applicable to each obligation that the Executive shall have been determined to
have violated shall automatically be extended by a period of time equal in
length to the period during which such violation(s) occurred.

 

  (h) Non-Solicitation. Until the expiration of two (2) years following the
Termination Date, the Executive will not directly or indirectly at any time
solicit or induce or attempt to solicit or induce any employee(s), sales
representative(s), agent(s) or consultant(s) of the Company and/or of its
Subsidiaries to terminate their employment, representation or other association
with the Company and/or its Subsidiaries.

 

  (i) Further Covenants.

 

  (i)

The Executive will keep in strict confidence, and will not, without the prior
written consent of the Company or as may otherwise be required by law or legal
process, directly or indirectly, at any time during or after the Executive’s
employment with the Company, disclose, furnish, disseminate, make available or,
except in the course of performing the Executive’s duties of employment, use any
trade secrets or non-public confidential business and technical information of
the Company or its

 

  15   March 23, 2012



--------------------------------------------------------------------------------

  customers or vendors, including without limitation as to when or how the
Executive may have acquired such information before or during employment. Such
confidential information shall include, without limitation, the Company’s unique
non-public confidential selling, manufacturing and servicing methods and
business techniques, training, service and business manuals, promotional
materials, training courses and other training and instructional materials,
vendor and product information, customer and prospective customer lists, other
customer and prospective customer information and other business information.
The Executive specifically acknowledges that all such non-public confidential
information, whether reduced to writing, maintained on any form of electronic
media, or maintained in the Executive’s mind or memory and whether compiled by
the Company and/or the Executive, derives independent economic value from not
being readily known to or ascertainable by proper means by others who can obtain
economic value from its disclosure or use, that reasonable efforts have been
made by the Company to maintain the secrecy of such information, that such
information is the sole property of the Company and that any retention and use
of such information by the Executive during the Executive’s employment with the
Company (except in the course of performing the Executive’s duties and
obligations to the Company) or after the termination of the Executive’s
employment shall constitute a misappropriation of the Company’s trade secrets.

 

  (ii) The Executive agrees that upon termination of the Executive’s employment
with the Company, for any reason, the Executive shall return to the Company, in
good condition, all property of the Company, including without limitation, the
originals and all copies of any materials which contain, reflect, summarize,
describe, analyze or refer or relate to any items of information listed in
Section 8(i)(i) of this Agreement. In the event that such items are not so
returned, the Company will have the right to charge the Executive for all
reasonable damages, costs, attorneys’ fees and other expenses incurred in
searching for, taking, removing and/or recovering such property.

 

  (j) Discoveries and Inventions; Work Made for Hire.

 

  (i)

The Executive hereby assigns and agrees to assign to the Company, its
successors, assigns or nominees, all of the Executive’s rights to any
discoveries, inventions and improvements, whether patentable or not, made,
conceived or suggested, either solely or jointly with others, by the Executive
while in the Company’s employ with the use of the Company’s time, material or
facilities or in any way within or related to the existing or contemplated scope
of the Company’s business. Any discovery, invention or improvement relating to
any subject matter with which the Company was concerned during the Executive’s
employment and made, conceived or suggested by the Executive, either solely or
jointly with others, within

 

  16   March 23, 2012



--------------------------------------------------------------------------------

  one (1) year following termination of the Executive’s employment under this
Agreement or any successor agreements shall be irrebuttably presumed to have
been so made, conceived or suggested in the course of such employment with the
use of the Company’s time, materials or facilities. Upon request by the Company
with respect to any such discoveries, inventions or improvements, the Executive
will execute and deliver to the Company, at any time during or after the
Executive’s employment, all appropriate documents for use in applying for,
obtaining and maintaining such domestic and foreign patents as the Company may
desire, and all proper assignments therefor, when so requested, at the expense
of the Company, but without further or additional consideration.

 

  (ii) Executive acknowledges that, to the extent permitted by law, all work
papers, reports, documentation, drawings, photographs, negatives, tapes and
masters therefor, prototypes and other materials (hereinafter, “items”),
including without limitation, any and all such items generated and maintained on
any form of electronic media, generated by the Executive during the Executive’s
employment with the Company shall be considered a “work made for hire” and that
ownership of any and all copyrights in any and all such items shall belong to
the Company. The item will recognize the Company as the copyright owner, will
contain all proper copyright notices, e.g., “(creation date) [Company Name], All
Rights Reserved,” and will be in condition to be registered or otherwise placed
in compliance with registration or other statutory requirements throughout the
world.

 

  (k) Communication of Contents of Agreement. During the Executive’s employment
and for one (1) year thereafter, the Executive will communicate the contents of
this Agreement to any person, firm, association, partnership, corporation or
other entity which the Executive intends to be employed by, associated with, or
represent and which is engaged in a business that is competitive to the business
of the Company.

 

  (l) Relief. The Executive acknowledges and agrees that the remedy at law
available to the Company for breach of any of the Executive’s obligations under
this Agreement would be inadequate. The Executive therefore agrees that, in
addition to any other rights or remedies that the Company may have at law or in
equity, temporary and permanent injunctive relief may be granted in any
proceeding which may be brought to enforce any provision contained in Sections
8(b), 8(c), 8(h), 8(i), 8(j) and 8(k) of this Agreement, without the necessity
of proof of actual damage.

 

  (m)

Reasonableness. The Executive acknowledges that the Executive’s obligations
under this Section 8 are reasonable in the context of the nature of the
Company’s business and the competitive injuries likely to be sustained by the
Company if the Executive was to violate such obligations. The Executive further
acknowledges that this Agreement is made in consideration of, and is adequately
supported by,

 

  17   March 23, 2012



--------------------------------------------------------------------------------

the agreement of the Company to perform its obligations under this Agreement and
by other consideration, which the Executive acknowledges constitutes good,
valuable and sufficient consideration.

 

9. Employment Rights. Nothing expressed or implied in this Agreement will create
any right or duty on the part of the Company or the Executive to have the
Executive remain in the employment of the Company or any Subsidiary prior to or
following any Change in Control.

 

10. Withholding of Taxes. The Company may withhold from any amounts payable
under this Agreement all federal, state, city or other taxes as the Company is
required to withhold pursuant to any applicable law, regulation or ruling.

 

11. Successors and Binding Agreement.

 

  (a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and substance reasonably satisfactory to the Executive, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent the
Company would be required to perform if no such succession had taken place. This
Agreement will be binding upon and inure to the benefit of the Company and any
successor to the Company, including without limitation any persons acquiring
directly or indirectly all or substantially all of the business or assets of the
Company whether by purchase, merger, consolidation, reorganization or otherwise
(and such successor will thereafter be deemed the “Company” for the purposes of
this Agreement), but will not otherwise be assignable, transferable or delegable
by the Company.

 

  (b) This Agreement will inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.

 

  (c) This Agreement is personal in nature and neither of the parties hereto
will, without the consent of the other, assign, transfer or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
Sections 11(a) and 11(b). Without limiting the generality or effect of the
foregoing, the Executive’s right to receive payments hereunder will not be
assignable, transferable or delegable, whether by pledge, creation of a security
interest, or otherwise, other than by a transfer by the Executive’s will or by
the laws of descent and distribution and, in the event of any attempted
assignment or transfer contrary to this Section 11(c), the Company will have no
liability to pay any amount so attempted to be assigned, transferred or
delegated.

 

  18   March 23, 2012



--------------------------------------------------------------------------------

12. Notices. For all purposes of this Agreement, all communications, including
without limitation notices, consents, requests or approvals, required or
permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed), or five business days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid, or three business days after having been
sent by a nationally recognized overnight courier service such as FedEx or UPS,
addressed to the Company (to the attention of the Secretary of the Company) at
its principal executive office and to the Executive at the Executive’s principal
residence, or to such other address as any party may have furnished to the other
in writing and in accordance herewith, except that notices of changes of address
will be effective only upon receipt.

 

13. Governing Law. The validity, interpretation, construction and performance of
this Agreement will be governed by and construed in accordance with the
substantive laws of the State of Delaware and federal law, without giving effect
to the principles of conflict of laws of such State, except as expressly
provided herein.

 

14. Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstance is held invalid or otherwise
unenforceable, the remainder of this Agreement and the application of such
provision to any other person or circumstance will not be affected, and the
provision so held to be invalid or otherwise unenforceable will be reformed to
the extent (and only to the extent) necessary to make it enforceable or valid.

 

15. Miscellaneous.

 

  (a) No provision of this Agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing signed by
the Executive and the Company. No waiver by either party hereto at any time of
any breach by the other party hereto or compliance with any condition or
provision of this Agreement to be performed by such other party will be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
expressed or implied with respect to the subject matter hereof have been made by
either party that are not set forth expressly in this Agreement.

 

  (b) Subject to Section 3(d), this Agreement supersedes, as of the date first
above written, any prior agreements providing for severance payments and
benefits following a Change in Control, including the existing Change in Control
Severance Agreement between the Executive and the Company (the “Prior
Agreements”). The Executive agrees that he or she has no further rights under
the Prior Agreements.

 

  (c)

The headings used in this Agreement are intended for convenience or reference
only and will not in any manner amplify, limit, modify or otherwise be used in
the construction or interpretation of any provision of this Agreement.
References to

 

  19   March 23, 2012



--------------------------------------------------------------------------------

  Sections are to Sections of this Agreement. Any reference in this Agreement to
a provision of a statute, rule or regulation will also include any successor
provision thereto.

 

16. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity or unenforceability shall not affect any other provision of this
Agreement, but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid or unenforceable provision had never been
contained herein.

 

17. Survival. Notwithstanding any provision of this Agreement to the contrary,
the parties’ respective rights and obligations under Sections 3(d), 4, 5, 7, 8,
10, 11(b), 16 and 17 will survive any termination or expiration of this
Agreement or the termination of the Executive’s employment following a Change in
Control for any reason whatsoever.

 

18. Beneficiaries. The Executive will be entitled to select (and change, to the
extent permitted under any applicable law) a beneficiary or beneficiaries to
receive any compensation or benefit payable hereunder following the Executive’s
death, and may change such election, in either case by giving the Company
written notice thereof in accordance with Section 12. In the event of the
Executive’s death or a judicial determination of the Executive’s incompetence,
reference in this Agreement to the “Executive” will be deemed, where
appropriate, to the Executive’s beneficiary, estate or other legal
representative.

 

19. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original but all of which together will
constitute one and the same agreement.

 

20.

Release Agreement. No payments shall be made under Section 3(c) and Section 4
hereof (other than Section 4(a)(i)) unless the Executive, on or before the 60th
day following the Executive’s Termination Date, (a) signs and returns a Release
Agreement within the number of days that the Company determines is required
under applicable law, but in no event more than forty-five (45) days after the
Company delivers the Release Agreement to the Executive and (b) does not revoke
such Release Agreement within the time period provided therein, such time period
not to exceed seven (7) days. If the Executive becomes entitled to payments
under Section 4 hereof (other than Section 4(a)(i)), the Company shall deliver
to the Executive a copy of the Company’s standard form of Release Agreement
within seven (7) days of the Executive’s Termination Date.

 

21. Representations. The Executive represents and warrants to the Company that
upon the execution and delivery of this Agreement by the Company, this Agreement
shall be the valid and binding obligation of the Executive, enforceable in
accordance with its terms. The Company represents and warrants to the Executive
that upon the execution and delivery of this Agreement by the Executive, this
Agreement shall be the valid and binding obligation of the Company, enforceable
in accordance with its terms.

 

  20   March 23, 2012



--------------------------------------------------------------------------------

22. Section 409A of the Code. Each payment or reimbursement and the provision of
each benefit under this Agreement shall be considered to be a separate payment
and not one of a series of payments for purposes of Section 409A of the Code. To
the extent applicable, it is intended that this Agreement comply with the
provisions of Section 409A of the Code, so that the income inclusion provisions
of Section 409A(a)(1) of the Code do not apply to the Executive. This Agreement
shall be administered in a manner consistent with this intent. Reference to
Section 409A of the Code is to Section 409A of the Internal Revenue Code of
1986, as amended, and will also include any regulations or any other formal
guidance promulgated with respect to such Section by the U.S. Department of the
Treasury or the Internal Revenue Service.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

USG CORPORATION By:  

/s/ Brian J. Cook

Name:   Brian J. Cook Title:   Senior Vice President, Human Resources

 

      /s/ Matthew Hilzinger

Executive

 

  21   March 23, 2012